      Case 4:20-cv-01722-MWB Document 83 Filed 09/09/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN,                                       No. 4:20-CV-01722

            Plaintiff,                           (Chief Judge Brann)

      v.

BUCKNELL UNIVERSITY;
NATIONAL FRATERNITY OF
KAPPA DELTA RHO; KAPPA
DELTA RHO – IOTA CHAPTER;
WILLIAM C. BABCOCK; DILLON
DUTTERA; NICHOLAS
ZANGHETTI,

           Defendants.

                                   ORDER

     AND NOW, this 9th day of September 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Bucknell University’s motion to dismiss pursuant to Federal Rule of

           Civil Procedure 12(b)(6) (Doc. 62) is GRANTED.

     2.    Counts I and IV are DISMISSED WITH PREJUDICE and Count

           IV is DISMISSED WITH PREJUDICE as to Bucknell University.

     3.    Pursuant to 28 U.S.C. § 1292(b), the remaining counts—that is,

           Counts II, III, V, VI (as to Defendants National Fraternity of Kappa

           Delta Rho, Kappa Delta Rho – Iota Chapter, William C. Babcock,

           Dillon Duttera, and Nicholas Zanghetti), VII, VIII, and IX—are
Case 4:20-cv-01722-MWB Document 83 Filed 09/09/21 Page 2 of 2




    STAYED pending resolution of the interlocutory appeal of this

    Court’s April 16, 2021 Order (Doc. 56) denying Defendants’ motions

    to compel (Doc. 14, Doc. 16, Doc. 46). The parties, through their

    counsel, are to notify the Court when the interlocutory appeal has

    been resolved.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     Chief United States District Judge




                               -2-
